          Case 2:20-cr-01286-AM Document 42 Filed 12/02/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               DEL RIO DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
vs.                                              §      NO: DR:20-CR-01286(1)-AM
                                                 §
(1) DONALD RAY LOCKARD                           §

             ORDER GRANTING MOTION FOR CONTINUANCE

       Having considered defendant’s written motion for continuance filed on December 1,

2020, it is the opinion of the Court that said motion should be granted and the docket call, jury

selection and trial in this case should be and is continued. Therefore, the Court makes the

following amended schedule as to this defendant(s):

       The deadline for notifying the court of any plea agreement entered into by the
       parties in this cause is extended to Monday, February 8, 2021. No plea
       agreement entered into after the date shall be honored by this Court without good
       cause shown for the delay.

       Docket call and Rearraignment are reset for Tuesday, February 9, 2021 at 9:00
       A.M. before United States District Judge Alia Moses, Federal Building-U.S.
       Courts, 111 East Broadway, 2nd Floor, Courtroom Number 1, Del Rio, Texas.

       Jury selection and trial are reset for Tuesday, February 16, 2021 at 9:00 A.M. in
       the Courtroom of United States District Judge Alia Moses, Federal Building-U.S.
       Courts, 111 East Broadway, 2nd Floor, Courtroom Number 1, Del Rio, Texas.
       Motions to Suppress will be heard immediately prior to the jury selection or will
       be carried with the trial unless otherwise ordered by this Court.

       The Court finds that the period between December 1, 2020 through February 16, 2021

is a reasonable period of necessary delay to allow counsel time for preparation for trial. The

Court further finds that the interest of justice served by taking this action outweighs the best

interest of the public and the defendant in a speedy trial, and further finds that such period shall
             Case 2:20-cr-01286-AM Document 42 Filed 12/02/20 Page 2 of 2




be excluded from the time which the defendant must be brought to trial under the Speedy Trial

Act pursuant to Title 18, United States Code, Section 3161(h)(8).

           AS A REMINDER TO THE ATTORNEY FOR DEFENDANT: If your client is in

custody, arrangements should be made with the United States Marshal Service prior to date of

jury selection and trial to ensure your client has proper attire. In addition, whenever defendants

or witnesses have a need for the services of the court interpreter, please notify Debbie Green,

Courtroom Deputy for Judge Moses, (830) 703-3754, no later than five (5) days before the court

setting.

           All exhibits shall be marked by counsel prior to jury selection.

           The Clerk of Court shall send a copy of this order to the United States Attorney, attorney

for defendant, United States Marshal Service, United States Probation Office and Pretrial

Services Office. Counsel for defendant shall notify defendant of this setting and, if defendant

is on bond, advise the defendant that he/she must be present for all court settings unless excused

by the Court.

           IT IS SO ORDERED this 2nd day of December, 2020.




                                                   ______________________________
                                                   ALIA MOSES
                                                   UNITED STATES DISTRICT JUDGE
